ORDER

PER CURIAM.
Claude Alvin Carl (Husband) appeals from the trial court’s Judgment Pendente Lite entered in favor of Tamara Amalia Carl (Wife) in the parties’ underlying dissolution action. Husband argues the court erred in imputing monthly income to him of $4,838.00, and in requiring him to pay temporary child support of $565.29 per month for the parties’ only child based on that level of income.
We have reviewed the briefs of the parties and record on appeal. The trial court’s judgment is supported by substantial evidence and is not against the weight of evidence. No error of law appears. An opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only, explaining the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).